UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-6726



JIMMY G. BLAKELY,

                                                Plaintiff - Appellant,

          versus


TIMOTHY STONE, Correctional Officer of the
Greenville County Detention Center,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(CA-98-2811-4-24BF)


Submitted:   August 24, 2000                 Decided:   August 30, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jimmy G. Blakely, Appellant Pro Se.    Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, P.A., Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Jimmy G. Blakely appeals the district court’s order

denying relief on his “Amendment Opposition to Order” filed after

the district court dismissed his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint.   We have reviewed the record and the district

court’s order and find no reversible error. Accordingly, we affirm

on the reasoning of the district court.   See Blakely v. Stone, No.

CA-98-2811-4-24BF (D.S.C. Apr. 26, 2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2